UNTTED STATES DESTRICT COURT
NORTHERN DESTRICY OF ORD
EASTERN DIVISION

 

JANICE WELCH, Administratrix CASE NO.
of the Estate of John A.
Martello, Deceased
and HON.
JANICE WELCH, Individually
COMPLAINT

Piatntitts

=va=

UNITED STATES OF AMERICA

Race Ra ee Re ae Re Ne ee ee Rt ke Ne ee ee Re ee

Defendant

Plaintiffs Janice Welch, Administratrix of the Estate of
John Martello, Deceased, and Janice Welch, individually,
allege:
I. INTRODUCTION
A. SUMMARY OF ACTION
1. This is a Civili action brought by the Plaantiiie

- 1-
against Defendant United States of America ( the “ United
States “ ) for personal injuries, the untimely death of
plaintiff's decedent, John A. Martello, damages, interest,
court costs and general relief under the Federal Tort
Claas Act 7G ™ PRCA 9). ee heer A. Bee oe (b), and
2671 to 2680. In this Complaint the Plaintiffs seek damages
from Defendant United States, by and through its agency,
U.S. Department of Veterans Affairs ( “ VA“ ), arising
from the failure of VA physicians and/or health care
providers to examine plaintiff’s decedent, to review the
diagnostic records of plaintiff’s decedent, to report,
monitor, surveil, detect, transfer to a nearby hospital
and/or timely repair the abdominal aortic aneurysm ( “ AAA
“) of plaintiff’s decedent, which ruptured and caused his
death early on the morning of January 19, 2019.
B. PARTIES

2, FPlaintift Janice Welen. Administ rate ct the
Estate of John A. Martello, Deceased, is the fiduciary of
said estate and a citizen of the State of Ohio.

3. Plaintiff Janice Welch is the surviving spouse of
John A. Martello and a citizen of the State of Ohio.

4. Defendant United States of America ( the “ United
States “ ) may be served by delivering a copy of the

2
Summons and Complaint toe the United States Attorney for the
Northern District of Ohio, at Suite. 400; 807 Wese Superior
Avenue, Cleveland, Ohio, 44113; and by sending a copy of
the Summons and of the Plaintiffs’ Original Complaint by
registered or certified mail to Attorney General William P.
Barr, Esq., of the United States Department of Justice, 950
Pennsylvania Avenue, N.W., Washington, D.C., 20530; and by
also sending a copy of the Summons and Plaintiffs’ Original
Complaint by registered or certified mail to the officer or
agency whose action is attacked in this suit but who is not
made a party to this suit in accordance with F.R.C.P.
A ay (EY 5
C. JURISDICTION AND VENUE

5. This Court has jurisdiction over the subject matter of
this civil action under the Federal Tort Claims Ack ( “FTCA™ )
PULSE EO 28 Usa es sections 1346 (6b), because this
action involves a claim by Plaintiffs against Defendant United
States for personal injury and death caused by the negligent
and/or wrongful acts and/or omissions of federal government
officers or employees while acting within the scope of their
offices and/or employment.

6. The venue of this action properly lies in the Northern
Distriet ef OHio; Basterm. Division,  pureiani bo 28 U.S. CVA.

- 3 -
section 1402 (b) because Plaintiffs reside in this judicial
district, and pursuant to. 29 -0.S.C. section 1222 . (e) (2);
because the claims arose in this Judicial District.

Also, plaintiffs attach to this Complaint as Exhibit 1
and incorporate herein an Affidavit of Merit as required by
Ohio law.

D. CONDITIONS PRECEDENT

7. Plaintiffs, by and through their attorney, timely
presented this claim in writing to the Defendant United States
through the Department of Veterans’ Affairs on or about April
25, 2019, in accordance with the FTCA, 28 U.S.C.A. sections
2401 (b), and 2675 (a). More than six (6) months’ time have
elapsed since presentation, and defendant United States has
not accepted nor denied said claim.
plead\complaint .martellowelch
II FIRST CAUSE OF ACTION —- WRONGFUL DEATH

11. Plaintiffs incorporate by reference all prior
allegations contained in paragraphs 1-10 of this Complaint as
if fully set forth Bere,

12. RE all times relevant; to this action, ~olasntrre’ s
decedent, John A. Martello, was a patient and under the care
and treatment of medical providers acting on behalf of, and
within the course and scope of their employment by defendant

ee See
United States of America, and through its medical faciiities
located at Louis Stokee VA (Medical Center, 10701 East
Boulevard, Cleveland, Ohio, 44106. At all times relevant to
this action, defendant United States of America ( “° United
States “ )}, by and througsa the sections end omissions of its
employees, agents and personnel, violated its duty to provide
John A. Martello competent, safe and acceptable care and
treatment by 1) failing to ada the AAA to “his Problem List,
Medical - History or -1ist.-of |-chronic ~“cemertigus “on fis
Blectronic Medical. Regord ~¢ |". EMR  “" } 7 20 tabling to
periodically monitor and measure the size of the AAA, a
dynamic, progressive condition which becomes more dangerous
the larger it gets, 3) failing to refer Mr. Martello to a
vascular surgeon, who specializes in managing and treating
ABBAS, OF toe his primary Gare physician ("Per =). and, 4)
failing to review his previous diagnostic studies when he came
to the VA hospital for treatment, 5) failing to establiah an
ultrasonographic surveillance system to track the growth of
the ABA, 6) failing to detect and report the AAA while
treating Mr. Martello for other medical esiditions and 6)
failing to order or perform timely surgical intervention which
would have saved John’s life.

DECEMBER, 2011 - THE VA DISCOVERS THE AAA

eee
13. On or about. Deeenee 2011, platmiiie’ s decedent
went to a chiropractor for evaluation of neck and back pain.
The chiropractor reviewed x-rays of John’s back and made a
finding of an abdominal aortic aneurysm { “ AAA * ). The
chiropractor referred John to his primary care physician,
Susan Ms Kiyeeh, M.D. 1" Gr. | Rirach .* 2. at 2eule Stokes
Cleveland VA Médical Center, a U.S. Department of Veterans
Affairs hospital ( “ the Medical Center “).

14. Dr. Kirsch ordered an ultrasound to rule out the AAA.
The ultrasound was performed on December 6, 2011, at the
Emergency Department of the Medical Center. Reviewing the
results on December 14, 2011, Br. Kirsch. reported that the
ultrasound showed a 4 cm. dilation of John’s abdominal aorta.
Dr. Kirsch discussed with John the need for him to reduce his
smoking due to the aneurysm. However, Dr. Kirsch did not enter
the AAA into John’s Problem List or Medical History list in
his Electronic Medical Record, nor did she establish an
ultrasonographic surveillance system to track the growth of
the AAA, which is known to be a dynamic condition. Also, Dr.
Kirsch did not refer plaintiff’s decedent to a vascular
surgeon, a specialist in the area of AAAs. Dr. Kirsch’s
foregoing omissions to act violated the national and local
standards of medical care, were negligent and constituted

- 6 -
medical malpractice against plaintiff’s decedent, John A.
Martello.

iS. Asa direct Gee? premiimate resule of Ehe acts. or
omissions of medical negligence set forth in paragraph 14
herein plaintiff Janice Welch suffered those losses and
damages set forth in paragraph 16 herein.

16. Plaintiff’s decedent, John A. Martello, was survived
by his spouse, Janice Welch, who has been damaged by the
wrongiul death of John A. Marteilo, and has lost support trom
the reasonably expected earning capacity of the decedent, loss
of prospective inheritance, loss Of. services of the decedent;
Less of . e0elbeby cf the. -<decedent, ineiwudinag —~ loss of
companionship, Consortium, care, assistance, attention,
protection, advice, guidance, counsel, and extreme mental
anguish.

NOVEMBER - DECEMBER, 2014 - THE AAA IS REDISCOVERED

17. In September, 2014, John Martello fell and sustained
left sided rib fractures A CT jscan of hes chest dence at. the
Medical Center on September 17, 2014, showed a mass in the
left lower lobe of his lungs. At follow-up PET/CT scans done
at the Medical Center by Vishala Reddy, M.D. ( Dr. Reddy ) in
Radiology om 11-25-14 and by Wioem Kil, 0e 4 Br. (nai)
Radiation Oncology on 12-2-14 findings were made, in addition

si
to the cancerous lesion, of an aortic aneurysm with a maximum
diameter .of 5.8 -cm price taj the biivuroatien. Or,  kheddy
recommended further evaluation if clinically appropriate.
However, neither Dr. Reddy nor Dr. Kil entered the AAA into
John’s Problem List in his Electronic Medical Record, nor did
either of them establish an wltrasonographic surveillance
system to monitor the growth of the AAA, nor did either of
them wvéefer plaintifi’s decedent to a Vageular surgeon, 4
specialist in the area of AAAs, nor to his POP to address the
issue of the AAA and the possibility of timely surgical
intervention.

if. The omissions of Dr. Heddy and De. Ril set forth in
paragraph 17 above violated the national and local standards
of acceptable medical care, were negligent and constituted
medical malpractice against plaintiff’s decedent, John A.
Martello.

19. As a direct and proximate result of the negligence
and médical malpractice of Dr.|;Reddy and Dr. Kim, surviving
spouse Janice Welch suffered those injuries and damages set
forth in paragraph 16 herein.

12-8-14 -— DECEDENT’S LUNG CANCER SURGERY

20. Diane Whittlesey, M.D., Thoracic Surgeon, performed

the left thoracotomy for the lung cancer Gf plaintaftis

- @-
decedent on December 8, 2014, at the Medical Center. On or
about December 2, 2014, she performed a preoperative physical
examination on and consultation with plaintiff’s decedent,
which included a CT-scan of Mr. Martello’s chest, and found
him to be a good candidate for a left lower lobectomy.

21. Despite the existence of Dr. Reddy’s and Dr. Kil’s
PET/CT studies, of which Dr. Whittlesey knew, the CT scan .of
the decedent’s chest on December 2, 2014, which she ordered,
her preoperative physical examination of and consultation with
Mr. Martello, and her performance of the thoracotomy on
December 8, 2014, Dr. Whittlesey did not enter any information
about John’s AAA into the patient’s Problem List in his
Bléctronic Medical  § Recerd, mor did she - cstabiish an
ultrasonographic surveillance system to monitor the growth of
the AAA. She alse didi not refer plaintift’ > decedent ta a
vascular surgeon, nor to his PCP to address the issue of the
AAA and the possibility of lifesaving surgical intervention,
nor did she undertake to surgically repair the AAA herself.

22. The omissione of Dre. Whittlesey set forth. in
paragraph 21 above constituted violations of the national and
local standards of acceptable medical care, were negligent and
constituted medical malpractice against plaintiff’s decedent,

John A. Martello.
and Medica MaLpracirice OL Ei. Wht CuEteEey, PiLcjiteLia
administratrix Janice Welch suffered those injuries and
damages set forth in paragraph 16 herein.

SEPTEMBER 28, 2017- ESOPHAGOGASTRO DUODENOSCOPY

24. Tada C= Caan MG. (eee Ore es 2)
performed an Esophagogastro duodenoscopy ( “ EGD “ ) on John
Martello on September 28, 2017, to address a diagnosis of
upper gastrointestinal bleeding. At that time plaintiff’s
decedent was a non-obese individual ( Body Mass Index 24 )
with what would have been a 6 or 7 cm AAA.

25. Prior to performing the EGD, Dr. Cummings did not
review the diagnostic studies of December 6, 2011, November
25, 2014, and December 2, 2014, which showed the AAA. Despite
her performance of this invasive procedure, Dr. Cummings did
not diagnose the AAA, did not enter the presence of the AAA
into the Problem List or list of chronic conditions in John’s
Electronic Medical. BRecard, nor did she establish an
ultrasonographic surveillance system to monitor the growth of
the AAA. She also did! nok refer plaintitt’ => decedent to a
vascular surgeon, nor to his PCP to address the issue of the
AAA and the possibility of lifesaving surgical intervention,
nor did she undertake to surgically repair the AAA herself.

- 10 -
26. The omissions and missed diagnosis of Dr. Cummings
set forth in paragraph 25 above) constituted violations of the
national and local standards of acceptable medical care, were
negligent and constituted medical malpractice against
plaintiff’s decedent, John A. Martello.

27. AS a direct and proximate result of the negligence
and medical malpractice of Dr. Cummings, Janice Welch suffered
those injuries and damages set forth in paragraph 16 herein.
JANUARY 18 - 19, 2019 -— THE NIGHT JOHN MARTELLO DIED

28. Om- the afternoon of Friday, -dJanuaty 18, 2019,
plaintiff’s decedent, retired U.S. Marine John A. Martello
(DOB: 7-8-47 ), had a> lunch of fish at Home in Cleveland,
Ohio, about 2:00 p.m. Approximately one hour after his lunch,
plaintiff’s decedent developed diffuse abdominal pain. The
pain became concentrated in the right lower quadrant of John’s
abdomen. The pain worsened, and John decided to go with his
wife, plaintiff Janice Welch ( * plaintiff ” ), to the Urgent
Care Center at Louis Stokes VA Medical Center, 10701 Bast
Boulevard, Cleveland, Ohio, 44106, where John had been seen
for years: When John arraved iat .the Unqegt Care: Center a
little after 9:00 p.m., his abdominal pain was 10 on a scale
of 1-10. John was removed to Room 7, where he remained for
hours. Although John’s mother had died from a brain aneurysm,

ee A
the medical record indicates that John denied any known family
history of aneurysm. Plaintiff Janice Welch heard plaintiff's
decedent state to the person taking his medical history that
his father had dropped over dead from unknown causes. Janice
told the doctor that John thought it was bad fish, and that
she thought it was appendicitis. Due to John’s extreme
abdominal pain Clifford M. Perez, M.D. recommended a chest x-
ray and a kidney, ureter, bladder x-ray to rule out Free Air,
a common complication of a perforated peptic ulcer, or other
surgical emergency -

29. When John was initially seen at the Urgent Care
Center on January 18, 2019, by Michael Eckstein, M.D., Dr.
Eckstein thought that John was suffering from appendicitis.
Orders were given for him to receive fluids, anrabreticse, and
pain medications for what was assumed to be septic shock from
the appendicitis. Dr. Eckstein told Janice Welch thet “she
could leave, as the needed appendectomy would not be performed
until the following morning. However, upon being administered
the fluids, antibiotics and pain medication John’s blood
pressure began to drop and he said he felt like he was on
fire. Plaintiff Janice Welch explained to the doctor that John
meant he felt like he was on fire. When asked by a nurse if he
knew where he was, John replied “ Hell “. When Ray K. Wong,

=) TP
M.D. of General Surgery was consulted, he did not think John
was suffering from appendicitis because of the presence of
hypotension in his body.

It. “wae: cabout thie -<bite-i\that Sheeran Bayie, a nurse
practitioner in General Surgery who had done a preliminary
exam of Mr. Martello that night, discovered a CT/PET scan of
John’s torso taken on November 25, 2014, which showed an AAA
with a maximum diameter of 5.8 cm. After this discovery the
diagnosis of appendicitis was changed to a ruptured AAA.

Sharon David, N.Ps, arrived at John’s room and asked
Janice Welch whether she knew John had an AAA. Janice replied
“No ”. Sharon then asked “ Why wasn’t it Being treated ¢ ™“
Janice responded “ I don’t know, you’d have to ask the VA *.

Suzanne Muyshondt, M.D. took over as John’s attending
physician about 12:00 a.m., and ordered a urinary catheter.
When placement of the catheter did not produce a flow of
liquid, Dr. Muyshondt. asked for a chest x-ray, to see if the
fluid being pumped into plaintiff’s decedent was escaping into
his chest cavity. Plaintiftl Janice Weleh; “a medical coding
analyst with over 11 years’ experience at University Hospitals
in Cleveland, was present and felt that this meant John’s
kidneys had failed. As VA medical care providers were
positioning him up in the bed for an abdominal x-ray, John

oe ee
looked like he was suspended from the ceiling, with a horrible
look on his face. A nurse or doctor who was present asked
“'What’s with the look on his Eace ? “ “Hie BDlood pressure
dropped to the 70s/40s. Janice knew that she had witnessed the
moment that her husband’s abdominal aortic aneurysm
{ “ BAA “ } had ruptured.

Despite the fact that the frupture of Wonn’s aneurysm
seemed to have been precipitated by the unnecessary
administration of fluids, antibiotics, and pain medications,
The VA’s medical care providers, still suspecting an infected
appendix as the cause, administered IV antibiotics and
performed large volume resuscitation to address the abdominal
symptoms of plaintiff’s decedent. His condition worsened.

30. The VA's medical care providers made repeated
attempts to save plaintiff’s decedent life after the AAA
ruptured ( placement of arterial line, CPR, placement of right
internal jugular line, Levphed drops given, infusion of 1 unit
of packed réed blood cella ({ * |PRBCs “ ), dftubation of the
patient ). John Martello exhibited signs of pulseless
electrical activity multiple times in his wife’s presence
before being transferred to University Hospitals. Advanced
cardiac life support was administered, including chest
compressions, administration of adrenalin, and intubation of

- 14 -
the patient. Spontaneous circulation returhed on two or three
occasions. Janice Welch was asked by hospital personnel to
sign papers for John’s transter to nearby University
Hospitals. After Janice asked John his wishes and John replied
that he wanted to be transferred to try and save his life,
Janice signed the papers. The VA’s medical record acknowledges
that Janice seemed to appreciate the gravity of the situation.
John was transferred to University Hospitals by ambulance.
Janice followed in her auto but got lost on the way. After
finally getting to University Hospitals, Janice took the map
she was given and searched the halls of University Hospitals
for her husband, hoping that they could save him. After a
further wait, two University Hospitals doctors told her ina
waiting area that John didn’t make it. John A. Martello was
pronounced dead on January 19, 2019, at 3:34 a.m.

aie; Clifford M. Perey, M.D., Michael Eckstein, M.D.,
Suzanne Muyshondt, M.D.; and others of the VA medical staif at
the Medical Center identified in paragraphs 28 to 30 herein
Missed the diaqnosis GE  plaintiit’s decedent’ s AAA on the
night of January 18 - 19, 2019. By the time the Medical Center
brought in a vascular specialist it was too late to save
plaintiff’s decedent. The actions and/or omissions of those
persons described in paragraphs 28 through 31 herein

- 15 -
constituted violations of the national and local standards of
acceptable medical care, were negligent and constituted
medical malpractice against plaintiff’s decedent, John A.
Martelle.

32. As a direct and proximate result of the medical
malpractice recited in paragraphs 28 through 31, Janice Welch
suffered those injuries and damages set forth in paragraph 16
herein.

III. SECOND CAUSE OF ACTION —- SURVIVAL ACTION — MALPRACTICE

33. Plaintiff-administratrix Janice Welch incorporates by
reference all allegations contained in paragraphs 1 through 32
herein.

34. As a direct and proximate result of the aforesaid
negligence and malpractice of the United States, as set forth
in paragraphs 1 through 32 Herein, plainti ies decedent, Jenn
A. Martello, suffered serious and fatal injuries, extreme
shock, extreme mental anguish, fear and pain and suffering,
and ultimately his death.

IV. THIRD CAUSE OF ACTION —- ORDINARY NEGLIGENCE -
( SURVIVAL ACTION )

35. Plaintiff-Administratrix Janice Welch incorporates by
reference all allegations contained in paragraphs 1 through 34
herein.

36. The United States owed a nondelegable duty to John A.

- 16 -
Martello to hire, train, and supervise employees in its
clinics, pharmacies and hospitals so that such employees
deliver care and services to veterans of the country in a safe
and beneficial manner in order to meet their basic medical and
healthcare needs.

37. The United States was under a duty to exercise
ordinary care and to render care and services as a reasonably
prudent and similarly situated healthcare provider would
render; however the United States breached its duty of care to
John A. Martello by 1) failing to hire, train and supervise
its officers, agents and/or employees so that they would
deliver healthcare and services to plaintiff's decedent ina
safe and beneficial manner, 2) by letting John weit for hours
before undertaking to transfer him to a nearby facility which
had the equipment and staff for the needed endograph
replacement procedure, and 3) by failing to have the
appropriate equipment and staff on hand at Louis Stokes VA
Medical Center to emergently treat a ruptured AAA,

38. A reasonably prudent healthcare provider operating
under the same or similar conditions would not have failed to
provide the ordinary care as set forth above in paragraph 37
of this Complaint, and would have foreseen that the failure to
provide this care would result in devastating injuries and

- |7 -
ultimately the death of John A. Martello. Each of the
aforesaid acts or omissions of ordinary negligence on the part
of the United States was a proximate cause of John Martello’s
injuries and death, and were foreseeable to the United States,
which is liable for all damages caused by such acts of
ordinary negligence as provided by 28 U.S.C.A. section 2674 of
the Federal Tort Claims Act and other applicable laws.

39. As a direct and proximate result of the negligence of
the United States, as set forth in paragraph 37 herein, John
A. Martello suffered fatal injuries, extreme fear and shock,
extreme mental anguish, pain and suffering, and ultimately his
death 13 or 14 years before his life expectancy.

V. FOURTH CAUSE OF ACTION - ORDINARY NEGLIGENCE
( WRONGFUL DEATH )

40. Plaintiff Janice Welch incorporates by reference
herein the allegations contained in paragraphs 1 through ao
herein.

41. As a direct and proximate result of the ordinary
negligence of the United States, as set forth in paragraph 37
herein, plaintiff Janice Welch suffered the losses and damages

alleged in paragraph 16 herein.
VI. FIFTH CAUSE OF ACTION — NEGLIGENT INFLICTION OF
EMOTIONAL DISTRESS

40. Plaintiffs incorporate by reference all allegations
contained in paragraphs 1 through 39 herein.

41. As a direct and proximate result of the negligence of
the United States, as alleged herein, plaintiff Janice Welch,
as SUFViving spouse of John A. Martello, Detsased, states that
she was in the presence of her husband when his AAA ruptured,
causing him to look like he was suspended from the ceiling
with a terrible look on his face. Janice witnessed the futile
attempts of defendant’s medical care providers to save her
husband’s life for at least an hour. After consulting with her
husband, who told her he wanted to try and save his life,
Janice Welch was called upon to sign papers authorizing the
decedent’s emergency transfer to University Hospitals (“ UH ™)
for life-saving surgery. Janice got lost trying to follow the
ambulance to University Hospitals, and was devastated when the
doctors from UH informed her that John did not make it.

42. In February, 2019, Risk Manager Paul DePompei at the
Medical Center called plaintiff Janice Welch to come in so the
Medieal Center’ s Chiet! Medical) Officer, Brian Cmotik, M.D,
and himself could discuss John’s medical treatment with her.
On March 11, 2019, they met with Janice and the brother of
plaintiff’s decedent, expressed their condolences, and

- 19 -
accepted responsibility for John Martello’s tragic death on
behalf of the VA.

The Risk Manager explained that the VA’s medical
personnel had on multiple occasions overlooked the fact that
the VA first learned that John Martello had an AAA in
December, 2011, and that proper followup had not been done. As
a direct and proximate result of this disclosure plaintiff
Janice Welch suffered extreme mental anguish, pain and
suffering because she didn’t previously know her husband had
had an AAA for over seven ( 7 ) years. She now realized that
her husband’s untimely death was preventable.

43. As a further direct and proximate result of the
aforesaid negligence of the United States, plaintiff Janice
Welch was permanently grief-stricken, missed work from on or
about January 18, 2019, to on or about April 1, 2019, has been
in psychiatric and/or psychological treatment at UH since
February, 2019, and she will continue to need such treatment
into the future. Also, on or about March 6, 2019, Janice took
herself to MetroHealth Medical Center in Cleveland, Ohio, for
what she thought was a heart attack.

44. As a furthér direct and proximate result of
defendant’s negligence, plaintiff Janice Welch has incurred
medical bills for the aforesaid treatment and lost wages, and

- ?0 -
she will continue to do so in the future. The exact amount of
such damages will be provided upon ascertainment of same.

Accordingly, Janice Welch makes the following claims for
damages on behalf of herself as John Martello’s surviving
spouse and heir of his Estate:

(a) For the mental pain, shock, suffering and ongoing
depression of plaintiff Janice Welch, as surviving spouse, as
a result of witnessing the rupture of the AAA of plaintiff's
decedent, John A. Martello, the unsuccessful attempts to save
him, and then realizing that her husband’s death was
preventable;

(b) For lost wages and medical bills, past and future.

VII. ATTORNEY'S FEES AND COSTS

45. Plaintiffs incorporate by reference the allegations
contained in paragraphs 1 through 44 herein.

46. Plaintiff Janice . Welch, individually and as
Administratrix of the Estate of John A. Martello, Deceased,
has retained Mark D. McGraw to represent the plaintiff,
decedent and the survivors in this action in accordance with
28 U.«S.C:A. section 2678.

47. Plaintiff Janice Welch and the undersigned counsel
request this Court award undersigned counsel 25% Of the gross
amount recovered in these causes of action, to be paid to the

= ?1-
undersigned attorney by the defendant and deducted from the
award to the plaintiffs, plus an award of costs to be taxed
against the defendant.

WHEREFORE, plaintiff Janice Welch, as Administratrix of
the Bstate of John A.’ Martello, as to her First Cause of
Action prays for judgment against. defendant United States for
compensatory damages in the sum of Four Million Five Hundred
Thousand Dollars ( $4,500,000.00 ), attorney’s fees, interest,
court costs, and all other relief this Heanerabie Court. ceems
appropriate; as to her Second Cause of Action plaintiff-
Administratrix Janice Welch prays for damages against
defendant United States for compensatory damages in the sum of
Five Hundred Thousand Dollars {|-5500,000.00 }, attorney fees,
interest, eoests, and tall: other reliei this Court deems
appropriate; as to her Third Cause of Action plaintiff Janice
Welch prays for judgment against defendant United States for
compensatory damages in the sum of Five Hundred Thousand
Dollars (¢( $500,000.00), attorney’s fees, interess, court
costs, and all other relief this Court deems appropriate; as
to her Fourth Cause of Action plaintiff Janice Welch prays for
judgment against defendant United States for compensatory
damages in the sum of Four Million Five Hundred Thousand
Dollars ( $4,500,000.00 ), attorney’s fees, interest and court

- 2? -
costs, and all other relief this Court deems appropriate; and
as to her Fifth Cause of Action plaintiff Janice Welch prays
for judgment against the United States for compensatory
damages in the sum of Two Million Dollars (32,000, 000.00 },
attorney’s fees, interest, court costs and all other relief

this Court deems appropriate.

Respectfully submitted,

_/s/Mark D. McGraw

MARK D. McGRAW (0025119)
Attorney for Plaintiffs
Suite 800

820 West Superior Avenue
Cleveland, Ohio 44113-1807
Phone: (216) 566-8780

FAX: (216) S86-@765
mmcgrawlaw@sbcglobal.net

—~ 23 -
